Citation Nr: 0425913	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  96-40 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
(claimed as due to Agent Orange exposure).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which denied the benefit 
sought on appeal.  

This matter was previously before the Board and denied in a 
March 2003 decision.  The veteran appealed the decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In an Order dated January 2004, the Court vacated 
the Board's decision, and remanded the matter to the Board 
for actions consistent with the parties' Joint Motion for 
Remand and to Stay Proceedings (Joint Motion).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

?	A remand is necessary in this case for further 
development and adjudication pursuant to the amended 
duty to notify requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), was signed into law.  
On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, the final 
regulations are effective November 9, 2000, and "merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA."  See 66 Fed. Reg. at 45,629.  
With respect to claims to reopen based on the submission of 
new and material evidence, the final regulations now provide 
for a duty on the part of VA to assist a claimant in 
obtaining certain records.  In addition, the definition of 
"new and material evidence" contained in 38 C.F.R. 
§ 3.156(a) was amended, effective August 29, 2001.  

In addition, the veteran contends that his peripheral 
neuropathy is due to exposure to herbicides while in service.  
However, the last VA examination was conducted in April 2000.  

In order to ensure that all due process requirements are 
satisfied, this appeal is REMANDED to the RO for the 
following:

1.  The RO must ensure that all 
provisions of VCAA are properly applied 
in the development of the veteran's 
claim.

2.  The veteran should be scheduled for a 
VA examination with the appropriate 
specialist to ascertain the nature and 
etiology of his peripheral neuropathy.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination, and 
all indicated special studies and tests 
should be accomplished.  The report of 
the examination must include responses to 
each of the following items:

     A.  The examiner should state 
whether the veteran has peripheral 
neuropathy to include acute and subacute.

     B.  If the veteran does suffer from 
peripheral neuropathy, the examiner 
should state a medical opinion as to 
whether it is at least as likely as not 
that the disorder is the result of any 
disease or injury in service to include 
exposure to herbicides.  A complete 
rationale for the opinion must be 
provided. 

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




